DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/17/21.  Claims 1-3 were amended; claims 4-12 were cancelled.  Claims 1-3 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/27/21, with respect to the rejections of claims 1-4 and 6-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-4 and 6-7 under 35 U.S.C. 112(b) have been withdrawn.  
Applicant’s arguments, see pages 8-11 of Remarks, filed 12/27/21, with respect to the rejections of claims 1-4 and 6-7 under 35 U.S.C. 103 as being unpatentable over 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a moving mechanism” in claims 1 and 3;
“a fixing part” in claims 1 and 3; and
“a rotating part” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Allowable Subject Matter
9.	Claims 1-3 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
	As persuasively argued by Applicant in pages 8-11 of Remarks filed 12/27/21, newly amended independent claims 1 and 3 overcome the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Chen (CN 105063965 – machine translation previously provided) and Makino (JP 2001113088 – machine translation previously provided).  The closest prior art, Chen, discloses a drum washing machine [page 6], comprising: 
an outer drum (implicit feature), which is accommodated in a housing [pg. 6]; 
a drum, which is accommodated in the outer drum and is capable of rotating about a horizontal axis (via 1) or an inclination axis inclined relative to a horizontal direction [pg. 10]; 
a rotating body (i.e. pulsator), which is arranged in the rear of the drum and is provided with a protruding part on a surface of the rotating body and in contact with washings (implicit features) [pg. 10-11]; 
a driving part, which is used to rotate the drum and the rotating body, 
wherein the driving part comprises: 

a first rotating shaft (11), which is used to transfer rotation of the rotor to the rotating body; 
a second rotating shaft (1), which is coaxially arranged with the first rotating shaft and is used to transfer the rotation of the rotor to the drum [see Fig. 1-2; pg. 10-11]; 
a planetary gear mechanism, which comprises a sun gear (23), an internal gear (21), a plurality of planet gears (22) and a planet carrier (25), wherein the sun gear rotates along with the rotation of the rotor, the internal gear is annular and surrounds the sun gear, the planet gears are arranged between the sun gear and the internal gear, the planet carrier is capable of freely and rotationally holding the planet gears, one of the planet carrier and the internal gear is fixed to the second rotating shaft [see Fig. 1-2, 6; pg. 10]; and 
a clutch mechanism (at 19), which is used to switch a driving form based on the driving part between a first form and a second form, wherein the first form is a driving form rotating the first rotating shaft and the second rotating shaft independently, and the second form is a driving form rotating the first rotating shaft and the second rotating shaft integrally, 
wherein the clutch mechanism comprises: 
a clutch body, which is connected to the other one of the planet carrier and the internal gear not fixed to the second rotating shaft in such a way that the clutch body is capable of rotating together with the other one of the planet carrier 
a moving mechanism (20), which is used to move the clutch body to move to a first position during switching to the first form and to move the clutch body to a second position during switching to the second form [see Fig. 1; pg. 12-13], 
wherein a first engaging part (8) with a concave-convex shape and a second engaging part (103) with a concave-convex shape are formed in the clutch body [see Fig. 1-2, 4; pg. 12-13], 
a first engaged part is formed in a fixing part (7) which does not rotate along with the rotor, the first engaged part has a concave-convex shape corresponding to the concave-convex shape of the first engaging part and engages with the first engaging part along a circumferential direction when the clutch body moves to the first position [see Fig. 1-2, 5; pg. 12-13], 
a second engaged part (e.g. see Figure 1 – right side) is formed in a rotating part which rotates along with the rotor, the second engaged part has a concave-convex shape corresponding to the concave-convex shape of the second engaging part and engages with the second engaging part along the circumferential direction when the clutch body moves to the second position [see Fig. 1; pg. 12-13], 
the moving mechanism (20) comprises a power source (implicit feature) for moving the clutch body [Fig. 1-2; pg. 12-13]. 
Chen does not disclose or teach a control part configured to control an action of the driving part for switching from the first form to the second form, as defined by independent claims 1 and 3.
	The previously relied upon secondary reference, Makino, discloses a washing machine equipped with a control unit (68) that alternately rotates the rotor clockwise / counterclockwise to facilitate the commutation of the clutch from a first position to a second position (and vice versa) [Fig. 3a-3d; ¶0008-¶0015, ¶0054-¶0058, ¶0067-¶0081].  However, as persuasively argued by Applicant in pages 9-10 of Remarks filed 12/17/21, Makino does not disclose or teach that after the first action, the control part is configured to rotate the rotor anticlockwise without interposing a stopping period; after the second action, the control part is configured to rotate the rotor clockwise without interposing the stopping period, as defined by independent claims 1 and 3.
	Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the drum washing machine and associated control part configuration defined by independent claims 1 and 3, wherein:
	“when switching from the first form to the second form, 
the control part is configured to alternatively rotate the rotor anticlockwise and clockwise in a manner of taking a first action and a second action during an action of moving the clutch body to the second position by virtue of the moving mechanism, 
wherein the first action is an action of stopping the rotor rotating clockwise and then immediately rotating the rotor anticlockwise, and the second action is an action of stopping the rotor rotating anticlockwise and then immediately rotating the rotor clockwise, 

after the control part takes one of the first action and the second action, the control part is configured to take another one of the first action and the second action; and 
the control part is configured to start the power source operating in the course of rotating the rotor in order to take the one of the first action and the second action; and 
wherein after the first action, the control part is configured to rotate the rotor anticlockwise without interposing a stopping period; 
after the second action, the control part is configured to rotate the rotor clockwise without interposing the stopping period” [emphasis added].  For at least the above reasons, independent claims 1 and 3 (and therefore dependent claim 2) are in condition for allowance.  It is noted that claim limitations “a moving mechanism”, “a fixing part”, and “a rotating part” in independent claims 1 and 3 are interpreted under 35 U.S.C. 112(f) as explained above.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record that are considered pertinent to applicant's disclosure, in particular:
CN 105063965 to Chen et al. (machine translation previously provided)
JP 2001113008 to Makino et al (machine translation previously provided)
US Pub. 2015/0204003 to Kim et al.
US Pat. 5,842,358 to Koo et al.
US Pat. 5,873,269 to Hong et al.
US Pat. 5,887,458 to Bae
US Pat. 6,176,108 to Bae et al.
US Pub. 2016/0130739 to Song
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711